Citation Nr: 1206899	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  05-39 349A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to educational assistance under Chapter 30 of Title 38 of the United States Code (Montgomery GI Bill), to include an extension of the delimiting date and a retroactive award and payment of benefits.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1989 to October 1993.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an administrative decision in March 2004 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In November 2011, the Veteran appeared at the Huntington, West Virginia RO and testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran entered active duty in March 1989 and was separated from service on October 4, 1993, with no further military service.

2.  The Veteran attended an apprenticeship program in carpentry, from September 1994 to March 1998, after which he successfully attained journeyman's status and secured gainful employment in his trade.  

3.  The Veteran's delimiting period for receiving Chapter 30 educational benefits expired on October 5, 2003.

4.  On January 30, 2004, the Veteran filed an initial application for VA education benefits.  

5.  The Veteran's disabilities to include a seizure disorder and a low back disability are not shown to have prevented him from initiating or completing his chosen program of training in carpentry during his period of eligibility for Chapter 30 education benefits that ended October 5, 2003. 



CONCLUSIONS OF LAW

1.  The claim for an extension of the applicable delimiting date for receiving educational assistance benefits under Chapter 30 of Title 38 of the United States Code (Montgomery GI Bill), beyond October 5, 2003, is denied.  38 U.S.C.A. § 3031 (West 2002); 38 C.F.R. §§ 21.1033(a), 21.7050(a), 21.7051(a) (2011). 

2.  The requirements for a retroactive award and payment of educational assistance benefits under Chapter 30 of Title 38 of the United States Code (Montgomery GI Bill) have not been met.  38 C.F.R. §§ 21.1029(b), 21.7131(a) (2011). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  In the present case, no VCAA notice was sent to the Veteran.  

The United States Court of Appeals for Veterans Claims has held, however, that the VCAA notification procedures do not apply in cases where the applicable chapter of Title 38 of the United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  VA educational programs contain their own provisions that address notification and assistance.  See 38 C.F.R. §§ 21.1031, 21.1032.  Further, the applicable notification and assistance procedures for educational assistance claims under 38 C.F.R. § 21.1031(b) and § 21.1032(d) emphasize that VA has no further duty to notify or assist the claimant when the undisputed facts render the claimant ineligible for the claimed benefit under the law, as is the case here.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and to assist. 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

The provisions of Chapter 30, Title 38 of the United States Code, allows for educational assistance for members of the Armed Forces after their separation from military service.  For eligibility to receive educational benefits pursuant to Chapter 30, an individual must serve a minimum of two years of active duty, depending on the obligated period of service at the time of induction, and be honorably discharged.  38 U.S.C.A. § 3011(a); 38 C.F.R. § 21.7042(a). 

Generally, a veteran who entered active duty after June 1985 and who is eligible under the Montgomery GI Bill (MGIB) is entitled to 36 months of educational assistance, which must be used within 10 years of discharge from active duty.  38 U.S.C.A. § 3031; 38 C.F.R. § 21.7050(a).  The time limitation begins to run on the date of the veteran's last discharge or release from a period of active duty of ninety days or more of continuous service. 

The law provides that VA shall grant an extension of the applicable delimiting period provided that the veteran applies for an extension within a specified time period, and he was prevented from initiating or completing the chosen program during the original period due to physical or mental disability that did not result from the veteran's willful misconduct.  38 C.F.R. § 21.7051(a)(2).  It must be clearly established by medical evidence that such a program of education was medically infeasible, and VA will not consider a veteran who was disabled for a period of thirty days or less as having been prevented from initiating or completing a chosen program unless the evidence establishes that the veteran was prevented from enrolling or reenrolling in the chosen program or was forced to discontinue attendance because of the short disability.  38 C.F.R. § 21.7051(a)(2).  





The VA must receive a claim for an extended period of eligibility by the later of the following dates:  One year from the date on which the veteran's original period of eligibility ended, or one year from the date on which the veteran's physical or mental disability no longer prevented him from beginning or resuming a chosen program of education.  38 C.F.R. §§ 21.1033(c), 21.7051(a). 

For purposes of determining the commencing date of an award of educational assistance benefits under Chapter 30, the date of claim is the date on which a valid claim or application for educational assistance is considered to have been filed with VA.  38 C.F.R. § 21.1029(b).  

Regarding the applicable commencing date for payment of Chapter 30 benefits - where a person eligible to receive educational assistance under Chapter 30 enters into training, and the award is the first award of educational assistance for the program of education the eligible person is pursuing - the date is no earlier than one year before the date of the claim for benefits (as determined by 38 C.F.R. § 21.1029(b)).  38 C.F.R. § 21.7131(a)(1).

Facts

The Veteran's DD Form 214, Certificate of Release or Discharge from Active Duty, shows that he served one period of active duty, from March 1989 to October 4, 1993, and his discharge was characterized as honorable.  He was discharged on the basis of physical disability with severance pay.  

In a July 1994 rating decision, the RO granted service connection for seizure disorder (petit mal) and lumbosacral strain with left sciatica, assigning ratings of 40 percent and 10 percent, respectively, effective in October 1993.  In an August 1996 rating decision, the RO granted an 80 percent rating for seizure disorder, effective in May 1996.  



On January 30, 2004, the Veteran filed an initial application for VA education benefits (VA Form 22-1990).  Regarding the name of a school or training establishment, or the date he started or would start training, he indicated "not sure" and "n/a".  He indicated that he had attended an apprenticeship in carpentry from 1994 to 1998.  

In a March 2004 letter, the RO notified the Veteran that his claim for education benefits was denied.  He was informed that VA administered three education benefit programs, including the Montgomery GI Bill (also known as MGIB or Chapter 30), and that he did not qualify for any of them.  As for the MGIB program, the RO stated that he did not qualify because his eligibility expired on October 5, 2003.  The RO also requested that he furnish information about any disability which kept him from going to school or attending training, and the reason that he was unable to begin or continue any training program.  

In a statement received in March 2005, the Veteran requested the RO to advise him if his education for journeyman carpenter qualified him for MGIB reimbursement.  He stated that he attended an apprenticeship program from September 1994 to March 1998.  An attached letter from MARCC West Virginia Carpenter Training Center, dated in February 2005, indicates that the Veteran, a journeyman carpenter out of Carpenter Local 899, completed the apprenticeship program after attending from September 1994 to March 1998.  

In an April 2005 letter, the RO notified the Veteran that VA is unable to pay for any of his apprenticeship training, explaining that VA regulations prevent the payment of training taken more than one year before VA received the claim for the program.  As the RO received his claim in January 2004, which was over one year after his training that had begun in September 1994, it was unable to pay him education benefits prior to January 30, 2003.  Further, as previously notified, his period of eligibility for MGIB Chapter 30 benefits ended October 5, 2003.  





In an April 2005 letter, the Veteran expressed disagreement with the RO's decision to deny his "claim for reimbursement for my training which ended on 3/98."  He stated that he was only recently informed that he had been eligible for education benefits and that had he known earlier he would have applied then.  He explained that he incurred substantial debt during the time he received training from September 1994 to March 1998.  He indicated that he had numerous health problems but would continue to work as long as he was able.  He felt that any benefits that were owed to him should be available for the rest of his life.  

In a substantive appeal statement received in December 2005, the Veteran asserted that he was not informed of the eligibility requirements for Chapter 30 education benefits in a timely manner, and that neither the military nor VA gave him any guidance on the matter.  He noted that he enrolled in apprentice training within a year of his separation from service.  

At a hearing in November 2011, the Veteran reiterated his assertions regarding the apprenticeship program he had attended and the lack of knowledge that he could have applied for VA education benefits to cover such a program.  It appeared that he was requesting "reimbursement" for the program, and also "reinstatement" of benefits because he indicated that he would love to go back to college.  He indicated that he successfully completed the apprenticeship program and attained journeyman's status, and that the program had "boosted" him into a career.  He stated that he was a foreman/superintendent for a construction company.  

Analysis

As argued in statements and testimony, the Veteran had no knowledge that he was eligible to apply for Chapter 30 education benefits during the period he underwent an apprenticeship program in carpentry from September 1994 to March 1998.  Although the Veteran has not made it clear, it appears he is claiming reimbursement for his program expenses or for an extension of time in which to use the education benefits.  


As to the Veteran's contention that the delimiting date for his Chapter 30 educational assistance benefits should be extended beyond the 10 year period that commenced on the date of his discharge from active duty, the record shows that he was discharged from active service on October 4, 1993, and the period of eligibility for Chapter 30 benefits ended on October 5, 2003.  And the Veteran filed his claim for educational assistance benefits in January 2004.  In other words, he filed his claim or application after his period of eligibility for education benefits had already expired.  

Under the law, there is no basis upon which to extend the Veteran's delimiting date for his Chapter 30 educational benefits.  Even if the Veteran's January 2004 claim for education benefits is accepted as an application to extend the delimiting date beyond October 5, 2003 (given that it was received within a year from the date on which the original period of eligibility had ended), there must be evidence demonstrating that he was prevented from initiating or completing the chosen program during the original period on the basis of physical or mental disability not the result of his willful misconduct.  

Notwithstanding the fact that throughout the period of eligibility for Chapter 30 education benefits the Veteran had (and still has) significant impairments related to a seizure disorder and a low back disability, for which service connection has been established, and notwithstanding the fact that he has alleged numerous other health problems over the same period of years, the Veteran completed his apprenticeship program in carpentry and attained journeyman status in the trade during the period of eligibility for Chapter 30 education benefits.  

Neither the Veteran nor the medical evidence shows that the program of education chosen by the Veteran in 1994 was medically infeasible.  He pursued the training program to its successful conclusion in 1998 and thereafter secured gainful employment based on his training.  






Therefore the Board finds that there is no factual basis to extend the delimiting date beyond October 5, 2003, in the absence of evidence demonstrating that the Veteran was prevented from initiating or completing the chosen program during the original period of eligibility due to physical or mental disability.  

In sum, the Board finds that the eligibility period for Chapter 30 benefits expired on October 5, 2003, and the criteria for an extension of the delimiting date have not been met.  As noted above, the legal criteria governing service eligibility requirements for Chapter 30 educational assistance are specific, and the provisions of law are dispositive. 

As for the Veteran's claim that he should essentially be reimbursed for his expenses incurred while attending the apprenticeship program from September 1994 to March 1998, his initial claim for education benefits was received on January 30, 2004.  Under the law, the commencing date for payment of Chapter 30 benefits is no earlier than one year before the date of receipt of the claim.  Thus, in this case education benefits may not be paid prior to January 30, 2003, which is many years after the completion of his training program.  

As the facts of the case are not disputed and as the disposition of the claim is based on the law, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable. 

      (The Order follows on the next page.).









ORDER

Educational assistance under Chapter 30 of Title 38 of the United States Code (Montgomery GI Bill) to include an extension of the delimiting date and a retroactive award and payment of benefits is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


